 BLAW-KNOX FOUNDRY & MILL MACHINERYBlaw-Knox Foundry & Mill Machinery Inc. andLarry Jordan. Case 6-CA-10764January 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn August 21, 1979, Administrative Law JudgeRobert G. Romano issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Blaw-Knox Foundry &Mill Machinery Inc., Wheeling, West Virginia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted for thatof the Administrative Law Judge.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.' Since we adopt the Administrative Law Judge's finding that Larry Jordandid not threaten to kill Foreman Leonard Lewis, we find it unnecessary topass on his discussion as to whether such a threat, if made, would haveresulted in Jordan's losing the protection of the Act. Further, in light of ourfinding that the direct cause of Jordan's discharge was his protected concertedactivity, we find it unnecessary to pass on the Administrative Law Judge'sfinding that Respondent discharged Jordan because it believed he was amilitant and would become more militant when he finished his probationaryperiod.In adopting the Administrative Law Judge's Decision, Member Penellodoes not rely on the broad statement in par. 9 of the analysis section that "theapplication of Section 7 does not depend upon the manner or method bywhich employees choose to press their dispute, but rather the nature of thematter they are protesting." With regard to the case cited by the Administra-tive Law Judge for that proposition, Puerto Rico Food Products Corp..Tradewinds Food. Inc.. and Island Can Corp.. 242 NLRB 899 (1979), MemberPenello notes that he did not participate therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any probationaryemployee for engaging in protected activity inpresenting a complaint to management and inseeking to implement terms and conditions ofemployment contained in a collective-bargainingagreement for the purpose of the mutual aid andprotection of employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act, asamended.WE WILL offer Larry Jordan immediate andfull reinstatement to his former position or, if thatposition no longer exists, to a substantiallyequivalent position, without prejudice to seniorityor other rights and privileges he previouslyenjoyed; and WE WILL make him whole for anyloss of pay which he may have suffered as a resultof the unlawful discharge action taken againsthim, with interest.BLAW-KNOX FOUNDRY & MILL MACHIN-ERY INC.DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge: Thiscase was heard in Wheeling, West Virginia, on June 7, 1978.The charge was filed by individual Charging Party LarryJordan on December 7, 1977.' The complaint alleges that onor about August 21 Respondent discharged employee LarryJordan because of his concerted activities with other employ-ees for the purpose of mutual aid and protection and in orderto discourage such concerted activities in violation of Section8(a)(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Respondent filed an answer onMarch 1, 1978, denying the commission of any unfair laborpractices.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration of thebriefs filed by the General Counsel-and the Company on orabout July 11, 1978, I make the following:' All dates are in 1977 unless otherwise stated.247 NLRB No. 36333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONThe Company is a Delaware corporation with principaloffice located in Pittsburgh, Pennsylvania and it is engagedin the manufacture of steel rolls and mill machinery withfacilities, inter alia. in the States of Pennsylvania, WestVirginia, and Indiana. Solely involved in this proceeding isRespondent's Wheeling Works Division, a comparativelynew West Virginia facility. During the 12-month periodpreceding the issuance of complaint in this matter Respon-dent shipped goods and materials valued in excess of $50,000from its Wheeling, West Virginia, facility directly to pointslocated outside the State of West Virginia, and during thesame period Respondent received goods and materialsvalued in excess of $50,000 for use at its Wheeling, WestVirginia, facility directly from suppliers located outside theState of West Virginia. The complaint alleges, Respondentadmits, and I find that the Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act. I further find that United Steel Workers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act and has been and is thecollective-bargaining representative of a production andmaintenance unit composed of in excess of 600 hourlyemployees at the Employer's West Virginia facility.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundDuring the past several years Respondent has undergone a$40 million expansion of its facilities and work force. TheEmployer's Wheeling Works Division is a very largefoundry and mill facility located at Wheeling, West Virginia,where the Employer is engaged in the casting and manufac-ture of armored tanks. Respondent's facility is composed ofa series of large and parallel adjacent bays essentiallyrunning from "Bay A," a scrapyard on the north end of thefacility, to final fit up and inspection "Bay M" on thesouthside. Because of product weight and size and tofacilitate production, several railroad track lines run throughRespondent's facility, insofar as pertinent, essentially in anorth-south direction and perpendicular to the productionbays. Overhead cranes are utilized as well throughout theplant.Respondent operates three shifts. During material timesarmor molding foundry foreman on the second shift wasBenny Krahel and the on third shift was Leonard Lewis. Anoffice utilized by Krahel and by Lewis is located at the endof "Bay C." Larry Gribben was the third-shift armorfinishing foreman, and the latter's department head wasHarold Yensen, who worked on the day shift. Gribben'soffice was located at "Bay H". Lenny Riggles was an air-arcinstructor who worked with and under the supervision ofGribben. Plant superintendent is Thomas Jochum. JamePatylek and Kenneth Saunders are director and assistantdirector of industrial relations, respectively. Louis Jognow istraining director.Sharon Asher was employed by Respondent from April1977 until February 1, 1978. Asher had received initialtraining as an air-arcer from Riggles, had then worked incleaning and finishing under the supervision of AntoneMatasac, and more recently began working as a sandtechnician in the foundry department on the second shift,apparently under the direct supervision of Bystol but in anyevent also under the supervision of Foundry ForemanKrahel. Larry Jordan, the Charging Party herein, was hiredon June 20, initially worked under second-shift SupervisorRobert Thompson, and more recently was working as arough chipper on the third shift under Gribben's supervi-sion. Asher and Jordan are first cousins. As of August 17Asher was a regular employee with seniority, while Jordanwas still working his 60-day probationary period.Respondent has certain regulations governing employ-ment. These rules have existed since 1955, are the subject ofdetailed orientation lectures to new employees, and areadditionally posted throughout the plant.2Insofar as perti-nent the regulations provid':The following offenses may be cause for suspension, orsuspension preliminary to discharge:6. Insubordination (refusal or failure to perform workassigned or to comply with instructions of supervisoryforces) or use of profane, abusive, or threateninglanguage toward subordinates, fellow employees, orofficials of the Company.7. Absence from duty, including absence from workarea, without notice to, and permission from, superin-tendent or foreman, except in case of sickness or causebeyond the employees control of a nature that preventshis giving notice.12. Conduct which violates the common decency ormorality of the community (including gambling oncompany property).B. The Events1. The Asher-Lewis incidentOn Wednesday, August 17, there were apparently few ifany employees working on the second shift in the foundry,most having left early or not having worked at all that day.Thus, Asher recalls that there were but two sand techniciansand about three other employees working on the entiresecond shift. The second shift ends and the third shift beginsat 11 p.m. It was the custom of Foreman Lewis to arrive atwork I hour early (10 p.m.), so that he could survey thework in his shop area, which covered several bays andreview with the second-shift foreman any pertinent workorders and instructions for his shift. Asher relates thatbetween 10:45 and 10:50 p.m., as she had left her key in thesand lab, she had occasion to go back to retrieve it. There'From the credited testimony of Patylek, Sanders, and Jognow.334 BLAW-KNOX FOUNDRY & MILL MACHINERYshe met Foreman Lewis, whom she had only seen oncebefore and at the time did not know by name. Asher hadtransferred to this department only I week or so earlier.Asher relates that Lewis first asked her a question aboutcertain heat-treat papers which, according to Asher, beingnew, she knew nothing about. As Asher picked up her keyForeman Lewis asked Asher was she still prejudiced. Asherasked Lewis what he meant, and Lewis said that "Pencil"(Allen Phillips, another third-shift cleaning and finishingforeman) had said that Asher was prejudiced. Asherinquired of Lewis did he mean Phillips and, upon receivingan affirmance from Lewis replied, "Oh yeah, he razzes [kids]me about that off and on."' Asher then left the sand lab andbegan walking up "Bay C." Initially, Asher did not realizethat Lewis had followed behind her. Asher testified that shewas at this time touched on her person by Foreman Lewistwice, testifying as to circumstances which, if fully credited,would warrant the conclusion that Asher was touchedindecently in a degrading manner and under highly provoca-tive circumstances. Asher further testified that followingbeing touched the second time, after having just informedLewis after the first touching, "I don't play," she was justcompletely shocked and stood there a moment stunned.Recovering somewhat, Asher told Lewis that she was goingto report him. Asher testified also that foreman Lewis thenreplied with an obscenity that he did not care as it was herword against his. According to Asher, Lewis then left andwent into his office in "Bay C."Foreman Lewis had been employed by Respondent forsome 26 months at the time of hearing, having himself beenan hourly employee for 11 months and thereafter a supervi-sor, although a supervisor for only 4 or 5 months at the timeof the incident in question. It was Lewis' testimony that onAugust 17 he had arrived at the plant at 10 p.m., as usual,and that after changing his clothes he had made a roundthrough the shop, during which time he had noticed aparticular hull core casting with a different type wash anddetermined to investigate it. Lewis related that he initiallychecked up on it in the quality control office at the end ofthe bay and saw certain papers indicating the wash related toa heat problem. On the way back he saw employee Asher ator about 10:35 p.m.; he had seen Asher before in other bays,but Asher had not worked in his department until recentlythough on the second (different) shift. On direct examinationLewis testified that he asked Asher if certain records on topof the desk in the office were for the questioned casting andrecalled that Lewis had replied yes. On cross-examinationLewis testified that he had inquired of Asher what the washwas that he had checked on and if she had been told about itby her supervisor. According to Lewis, Asher replied yes,that it was a new wash that they were using. Lewis said theirconversation took place approximately in the middle of theportion of bay C, which is part of Asher's work area, not farfrom his office in bay C. Lewis testified that that was all thatwas said, and that Asher was not upset at the end of theirconversation. There is thus major conflict in these versionswith Asher's testimony presenting accusations of serious' Asher is a black female. Foreman Lewis and Phillips are white males.Asher explained that Phillips had joked and kidded her earlier in that fashion,and, although Asher regarded it as a little surpnsing when Lewis mentioned itmisconduct by Foreman Lewis of a nature which on its facewould appear to be conduct arguably violative of theEmployer's own regulations 6 and 12, and with Lewisasserting that the accusation advanced by Asher was awholly unfounded one. Lewis otherwise acknowledged thatthere had been no prior difficulties between Asher andhimself, and, as noted, employee Asher had only recentlytransferred into his department and then on a different shift.It is observed that Lewis, who denies that any improperconduct had earlier occurred, could otherwise offer noexplanation or suggestion of (improper) motivation onAsher's part in the subsequent leveling of such a complaintaccusation against him, and, apart from a consideration ofany potential there may be for a later embellishment byAsher of a lesser incident following certain later events, therecord before me has neither revealed nor suggested anyimproper motivation.2. Asher's initial individual complaint to supervisionWith Lewis' departure Asher initially looked around tosee if there was anyone in the area who might have observedthem or whom she might talk to about the incident. She sawno one. Asher testified that she was upset at the time, andthat many things were flashing through her mind. She wasaware of the Union, and her initial reaction was to look for aunion representative as she understood employees weresupposed to do when they had a problem. However, afterwalking a short distance with that purpose in mind, onfurther reflection, Asher decided to go back to see if theremight be someone in management in the foreman's officebesides Lewis. Asher explained that at that point herconsideration was that it was an incident of a personalnature which she did not want exploited all over the plant.Asher went into the office and saw Benny Krahel,afternoon foundry foreman, alone with Lewis. Krahel hasbeen employed by the Employer for 37 years and has been asupervisor for 25 years. Asher began to speak to Krahelabout the incident. Lewis immediately became upset overAsher's doing so. While not recalling specifically all that shehad told Krahel on this occasion, Asher testified that thesubstance of it was that Lewis had gotten fresh with her, andthat she did not appreciate it and did not want it to happenagain. Further, Asher did specifically recall that one inquirymade of her by Krahel at the time was as to what she hadmeant by saying that Lewis had misconducted himself infront of her, at which point Asher demonstrated to Krahelhow Lewis had "grabbed" her. Asher testified that Krahelregistered surprise and did not say anything more. With thisLewis became even more upset, saying that Asher was notgiving him any opportunity to speak. Asher stated, "You'regoing to listen to what I have to say first," and then statedthat she was not putting in a grievance but wanted theincident to be known and did not want it to happen again.(Asher explains that she did not know how to handle thismatter, and that there were not that many (other) womenworking in the plant at that time.) Asher told Lewis that hecould then go ahead and say what he had to say. Whenas Lewis had not been there at the time of the original joking. Asher testifiedthat Lewis had also made the remark to her at this time in a joking manner.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLewis asked Asher what did she mean, Asher replied thatLewis knew what she meant and then left the office.Krahel recalled that he initially saw Lewis that eveningabout 10:40 to 10:45 p.m., and they went over the work to bedone. He also recalled that employee Asher, who worked forhim, came into the office about that time and told him thatshe had a complaint against one of the supervisors. Krahelasked who she was talking about, and Asher pointed toLewis. Krahel asked what did he do. Krahel's recollectionwas that Asher kept going on about a complaint but wouldnot tell him what the complaint was, and that Lewis keptasking what Asher was putting in a complaint against himfor. After Asher left Krahel asked Lewis, "What did youdo?" and Lewis said, "That's what I want to know, what didI do?" According to Krahel, he then went back and forgotall about Asher's complaint at the time. Krahel's testimonywas otherwise not wholly consistent with the above. At onepoint Krahel relates that Asher did not appear upset butlater acknowledged that she usually had a smile on her faceand on this occasion had appeared mad. On direct examina-tion he initially testified that Asher had repeatedly askedhim to tell Lewis to keep to himself and not to bother her,but on cross-examination he denied that Asher had request-ed that Lewis keep to himself and leave her alone, thenattributing it to Jordan's speaking to Lewis in a laterconversation that evening. Krahel did not specifically denyAsher's testimony about demonstrating the alleged miscon-duct. Preliminarily, I do not find convincing Krahel'srecollections that there was a general or unclear complaintregistered by Asher at this time, noting such is not evenconsistent with the account made by Lewis of Asher's initialvisit to their office. Rather, I am convinced and I find thatAsher registered an immediate and sufficiently clear com-plaint to Krahel on this occasion of alleged misconduct byLewis against Asher's personal integrity, which if true, asnoted, would appear violative of the Employer's ownemployment regulations.Thus, Lewis relates that he was sitting at a desk in theoffice with Krahel present when Asher came in. Lewisconfirms that Asher immediately announced that she wishedto register with Krahel a complaint she had against Lewis,that Lewis had asked what she meant, and that Asher hadtold Lewis she did not want Lewis to say anything to her.Lewis testified on direct examination that Asher did say toKrahel, "All I want is for you to keep him away from me."Lewis said that he did not know what Asher was talkingabout, and Asher told Lewis, "Don't say anything, just don'tsay anything, you had better stay away from me." Evenmore significantly, on cross-examination by the GeneralCounsel, Lewis acknowledged that after Asher had pointedto him and said him Asher had said to Krahel, "He grabbedme and I want you to keep him away from me, I want him tokeep his hands off me, just keep him away from me. Tell himto keep his hands off me." According to Lewis, he toldAsher that she should see a union representative, and Asherturned around and walked out of the office. Lewis toldKrahel that he had only talked to Asher about a wash.' The record contains other inconsistencies in Gribben's present testimonyand prior statements in regard to either telling Asher to go to a union stewardgenerally or to a union steward by specific name and the details of same. AllKrahel testified that he did not at that time suggest to Asherthat she go to a union steward because he knew there wasnone on the second shift, nor did Krahel corroborate Lewisthat Lewis had done so at this time.Asher testified that when she left the office she startedlooking for a union representative, still not intending to file agrievance but to obtain advice and protection more or lessfor herself because she then wanted a union representative toalso be aware of this incident. Thus, Asher, upon leaving theforeman's office located in armored molding, "Bay C,"walked down "Bay C" (approximately 180 feet) to certainrailroad tracks and then proceeded down the tracks in asoutherly direction a similar distance towards "Bays F andG," armor cleaning and finishing, respectively, where shehad previously worked.Gribben at this time was third-shift foreman of the armorfinishing department and was hired as a supervisor inapproximately June 1977, having previously been a supervi-sor in the coal fields. Gribben supervised approximately 35employees, including employee Larry Jordan, a probationaryemployee. According to the testimony of Gribben, heindividually instructed his mployees on their arrival in hisdepartment that they were not to leave the work area unlessthey notified their foreman. However, Gribben acknowl-edged that such instruction would not go into effect until 11p.m. and testified that his employees would frequently arriveat the work area at or about 10:45 p.m. and mill around andtalk there until start of their shift at 1 p.m., when they wererequired to be ready to go to work. On direct examinationGribben testified that it was a little before 11 p.m., but oncross-examination he testified more specifically that it wasbetween 10:45 and 10:55 p.m., that Asher came up to himand said that Foreman Lewis had patted her on the rear endin the foundry. Gribben confirmed that Asher was upset atthe time. Gribben testified, at least at one point, that it wasat this time that he first told Asher to go get a unionsteward. On direct examination Gribben testified that he hadon a later occasion, infra, identified the union representativethat he sent Asher to see as Bob McCauley, or one of thosepeople. However, in an earlier affidavit given on this matterhe had identified Clarence Walters as the union stewardwhom he on first occasion told Asher to see.4Gribben relatesthat Walters regularly worked in the bay across from him.However, on the basis of the entire record before me,including Respondent's failure to produce record evidenceotherwise, I am convinced that Walters was on vacation thatnight.Asher's testimony in any event was that she had comeacross a group of air-arcers with whom she had previouslyworked,including Lenny Riggles, who had instructed her asan air-arcer. She recalls her discussion was with Riggles andabout five to six employees but no foreman, thus notGribbens. Riggles inquired what was wrong. Asher an-swered she was upset because a foreman had gotten freshwith her. Asher, who knew that Walters had replaced aformer steward, inquired where Union Representative Wal-ters was and was informed that he was on vacation. It isAsher's testimony that it was at or about this point that herneed not be reported herein. It is enough to reflect these circumstances and toobserve that I conclude I can place little reliance thereon in the race of Asher'sclear denial.336 BLAW-KNOX FOUNDRY & MILL MACHINERYcousin Larry Jordan had arrived. Jordan asked Asher whatwas going on, what was wrong. Asher estimated that thetime was then between 10:50 and 10:55 p.m. Jordan'stestimony would place it earlier, at 10:45 p.m.' Ashertestifies that because of their relationship she was able to talkto Jordan frankly about the alleged indecent touchings. It isalso presently observed that, contrary to the uncorroboratedtestimony of Lewis and the at least inconsistent recollectionsof Gribben, it was Asher's testimony that at no time had anyforeman directed her to search out and use a unionrepresentative to handle the matter for her. (Riggles did nottestify.) I credit Asher on this point, as her testimony wasconsistent, plausible, and convincing. Gribben's was not.Jordan asked Asher where the foreman was located, andwhen Asher replied down in the foundry Jordan suggestedthat they both go down and talk to the foreman. Asherrecalled that she mentioned to Jordan at the time that he wason probation and told Jordan that she did not want him toget into any trouble on her account, and that Jordan hadreplied not to worry about it because he was not going to doanything to jeopardize his job. The record warrants thefinding (for comparison with Jordan's leaving his work area)that it was theretofore permissible for an employee to visit aforeman in another work area on a matter of interest to theemployee, e.g., in regards to a job bidding, provided that theemployee did so on his own time.' In regard to the right ofan employee to register a complaint against a foreman,Industrial Relations Director Patylek confirmed that in acase where there is no steward immediately available to anemployee normally the employee will generally inform theforeman that the employee does not agree with the action ofthe foreman and then take the matter up with a unionrepresentative later.'Asher observed that Jordan appeared calm at the time andagreed to Jordan's suggestion, and they then set out for theoffice together. Jordan's testimony was wholly consistentwith and corroborative of Asher. Jordan also testifiedcandidly that Asher had not asked him to go to the officewith her on her behalf, but rather that it was he who initiallyhad suggested to Asher that they both go and talk to theforeman about the incident. Jordan knew that there was nounion steward on the second shift but candidly testified thathe did not know about the third shift, as he had only a fewdays earlier transferred to the third shift. Asher, however,had earlier testified that it was an agreement by both of them' Jordan recalled that he had spoken to Asher for about 2 to 3 minutes afterhe punched in. The record reveals peradventure, and I find that Jordan hadpunched in that evening at 10:42 p.m., which would place his recollection ofthe initial discussion with Asher at or about 10:45 p.m. as he otherwisetestified. Jordan also testified without contradiction that it took less than aminute to walk to Lewis' office. (The distance traversed was about 350 (feet.)Thus, I would observe at this point that Jordan's recollection would comportwith Krahel's recollection (discussed infra ), but that even taking Asher'smore conservative recollection of their initial discussion there was time forJordan to proceed to the office and return before II p.m. after having thesubsequent conversation with Lewis, which the weight of the record evidencewholly convinces me was only of a few minutes duration. There is, however,conflict in the evidence, discussed more fully infra, as to whether thesubsequent Jordan-Lewis conversation was before or after II p.m. and,indeed, as to whether Jordan and Asher had set out for the foreman's officebefore I1 p.m.' Contrary to Gribben's recollection, Jordan testified that Gribben had not,prior to August 17, told him that he was not to leave the work area. However,Jordan otherwise frankly testified that Supervisor Robert Thompson. underto go to the office to talk to Lewis, relating that, afterobserving that Jordan was calm, she had not tried to stopJordan and testifying (with corroboration by Jordan) thatJordan had not even known where Lewis' office was, andthat she had had to lead him to it.According to Lewis, about 4 or 5 minutes after Asher lefthis office the first time, Lewis recalling it as about 10:50p.m., craneman Shaefer, who works for him, came into theoffice and asked what had happened, relating that Asher wasdown in the shop going through the bay telling everybodythat Lewis had grabbed her. Lewis related that he justlooked at Krahel at the time. A couple of minutes lateranother craneman, Ritz, came in and reported the samething. Lewis related that these reports upset him, but that hefelt there was nothing that he could do about it, concludingthat people are going to say what they are going to say, andhe was not going to chase Asher down through the shop.Krahel essentially corroborated Lewis that certain employ-ees had come into their office and reported that Asher wasdown on the tracks saying that Foreman Lewis wasbothering her.3. The Jordan-Asher complaint to LewisAt the outset it is initially noted that there is majorconflict as to whether the Jordan-Asher confrontation withLewis in the latter's office occurred on Jordan's worktime at11:05 p.m., as recalled by Lewis and Gribben, or wascompleted before I 11 p.m., as testified to by Jordan andsupported by Asher. Furthermore, beyond the timing of theoffice visit, the overall credibility of Jordan on the one handand of Lewis and Gribben on the other are particularlyinvolved.Lewis related that Asher and Jordan had not come to hisoffice until about 15 minutes after the cranemen hadreported on Asher's talk in the shop, and Lewis recalled alsothat on the arrival of Jordan and Asher his wall clockreflected the time as being 11:05 p.m. Gribben also relatedthat it was about 11:05 p.m. to 11:10 p.m., though he wasnot exactly sure of the time, that air-arc instructor Rigglesreportedly came up to him and told him that he better getover to the foundry, that Asher had just come over and gotLarry Jordan, that they were headed over to the foundry,and that Jordan looked pretty mad. Gribben also relatedthat he felt it had to be after I 11 p.m. because he had startedwhom he initially began work, had done so, and also that he had attendedorientation and was aware of Respondent's employment regulations in thatregard. Indeed, Jordan acknowledged that he was specifically instructed byThompson that he should be sure and check with his supervisor before leavingthe work area. However, Jordan also testified that after he had completed 30days he had then figured that he had the other 30 days made and would haveto eventually bid on a job. He had then inquired of Thompson and wasadvised by Thompson that he could travel about the plant to learn about otherjobs in the foundry provided he did it on his own time by coming in early ordid so on his break. Jordan testified without contradiction that he thereafterhad done so, including even coming in on nights on his own time to observesome of the jobs. As noted earlier, Gribben also acknowledged that hisrestriction on an employee's leaving his work area without permission did notapply to his employees before their 11 p.m. starting time; thus, testimony offoreman implementation of the regulation is compatible with that of Jognow'stestimony.' Patylek also noted that an employee has 45 days to consider whether aformal grievance should be thereafter filed and pursued.337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto assign the work to his employees, that he had alreadyassigned work to Jordan and certain others, and that unionpolicy prevented his making such assignments to employeesbefore II p.m.Jordan testified that it was 10:45 p.m. when he talked toAsher, that it took less than I minute to walk to Lewis'office, and that he and Gribben had returned by 3 minutes to11 p.m. Jordan testified that he was also sure he hadreturned to his own work area before II p.m., because hespecifically recalled hearing the 11 p.m. blast while he wasback at his own work station. Asher was not able to testifywhat time it was that she and Jordan had left Lewis' office,though she estimated the time as between 10:50 and 10:55p.m. when she had initially spoken to Jordan. However,Asher testified that she knew that when she and Jordan leftto go to the office of Foreman Lewis that the employees incleaning and finishing (contrary to Gribben) were not atwork but were still standing around. Asher also effectivelytestified that it would take less than a minute to walk fromthere to the office, and that the meeting in the office hadlasted no more than a couple of minutes. Lewis confirmedthat the meeting lasting 2 minutes and also acknowledgedthat he did not recall hearing the plant Il p.m. blast; and therecord also reveals that there were one to two cranemen inhis office at the time Asher and Jordan had arrived who hadnot received their work assignment. In determining thismatter I note initially as being significant that a pre-I 1 p.m.visit by Jordan and Asher to the foreman's office is whollycompatible temporally with the timing of previous findingsof prior events determined on the basis of multiple sourcesand consistencies. Especially noteworthy on this doublysignificant issue of the timing of the visit was ForemanKrahel's testimony that he usually leaves work at 10:55 p.m.,and that it was about 8 to 12 minutes before 11 p.m. thatAsher and Jordan had entered the foreman's office. Thus,Krahel's recollection of the timing of the employees' arrivalwhich quite significantly involved the feature of his normalpractice in departing from the plant at 10:55 p.m. supportsJordan and Asher, not Lewis or Gribben. I credit Asher andJordan, and I find that the Jordan-Asher-Lewis confronta-tion was not only initiated but was also completed before 11p.m.From "Bay F" Gribben observed Jordan and Asher on theway to "Bay C," and Gribben then ran after them, testifyingthat he arrived at the foreman's office shortly after theemployees did. Upon the arrival at the 14 by 14 footforman's office Jordan and Asher entered and found Lewisand Krahel seated at their desks. Apparently one or moreother employees or supervisors who did not testify were alsopresent. Jordan asked Asher which one it was, and Asherpointed to Lewis. According to Jordan, Lewis started tostand but then came forward in his chair and said that Asherdid not have any proof or witness about what happened, itwas his word against her word. Jordan asked Lewis how heknew what Jordan had come in there for, and Lewis repliedthat Asher had mentioned it earlier to someone else. Jordantold Lewis that he was a foreman and should not evenconsider doing anything like that. Lewis said it was her wordagainst his, and that if she wanted to go into the office withit they could. Jordan replied that was between Asher andhim. In contrast, Lewis related that, after Asher hadidentified Lewis, Jordan came over to Lewis at his desk andstated to Lewis, "She said you grabbed her." Lewis repliedthat he did not touch Asher. Jordan repeated, "She said youdid, and I believe her." Lewis said, "Well, I didn't touchher." Asher did not recall all the details of this conversation,but she did recall that during the conversation Jordan toldLewis, "you don't put your hands on her no more." Incomparison it is noteworthy that Krahel's version was thatJordan did tell Lewis, "don't bother her no more, don'ttouch her no more, leave her alone." Asher recalled furtherthat Lewis then became upset, his face turned red, and Lewisbegan yelling, "What is this, what is going on with youpeople?" repeating that he had not done anything to Asher.According to Jordan, Lewis asked Jordan, "What are yougoing to do about it anyway?," and he first told Lewis, "Ifyou do it again, we'll take some sort of action, or we'll takethe steps necessary to get something done about it." Jordanrelated that he was aware Gribben had entered the roomabout this time. According to Jordan, Lewis asked himagain, but this time in a different way, what was he going todo about it anyway. Jordan testified that he replied "Justdon't touch her again or we'll find out"; and recalled that atthat point his foreman, Gribben, touched him on theshoulder, and they then left. Asher corroborated Jordan inrecalling that Lewis had asked Jordan what he was going todo about it anyway, and essentially confirmed that Jordansaid, "Just don't put your hands on her anymore or you'llsee, or you'll find out"; that Gribben at that point said,"Come on Larry, let's go"; and that Jordan had promptlyleft.In contrast, it was Lewis' testimony that, after Jordan hadsaid he believed Asher, and Lewis had again denied that hehad touched Asher, Jordan had started yelling at Lewis, andwhile pointing a finger in the face of Lewis had stated toLewis, "If you ever touch her again, I'm going to kill you. "[Emphasis supplied.] Lewis confirmed that by that timeGribben had entered the room. Lewis expanded on suchtestimony, relating that Jordan had cursed and yelled at himseveral times in their conversation saying that he was goingto kill Lewis more than one time and was going to break hisneck, and that Jordan had used much profanity in doing so.However, the General Counsel established on cross-exami-nation that in a prior affidavit Lewis had related only onethreat to kill and had made mention of no profanity orcursing by Jordan at the time. Krahel, on direct examina-tion, recalled that Jordan had generally raised hell andtestified initially that Jordan had done a little swearing andhad used foul language, although later on cross-examinationhe testified that Jordan was doing a lot of shouting and usingfoul language. However, although cross-examined extensive-ly, Krahel was unable to recall any specific instance ofJordan's alleged cursing of Lewis or use of foul languagetowards Lewis. Moreover, Krahel's testimony that thethreatening had not started until Gribben had arrived in theoffice must again be regarded as especially revealing inas-much as Gribben testified to only one threat by Jordan in theoffice, discussed infra, at which time Gribben confirmed heimmediately got Jordan out of the office. Gribben also hadno recollection of any use of profanity by Jordan at all.Jordan denied that he cursed Lewis. Asher testified incorroboration of Jordan that not only did Jordan not curse338 BLAW-KNOX FOUNDRY & MILL MACHINERYLewis in the office, but that Jordan does not curse at all.Again, the testimony of Jordan (and the corroboration ofAsher) in denial of cursing and utterance of multiple threatswas consistent, while the testimony of Lewis in regard tomultiple threats, cursings, and profanity use was inconsistentin varying degrees with and/or unconvincingly supported bythe testimonies of Krahel or Gribben. Accordingly, I do notcredit Lewis either as to Jordan's use of extensive profanity(or Krahel otherwise to Jordan's lesser swearing or use offoul language) nor as to Lewis' assertions that multiplethreats were uttered by Jordan in the office. Further, suchinconsistencies make even the probability of a threat to killitself somewhat suspect.The testimony of Lewis that Jordan had said to Lewistowards the end of their conversation, "If you ever touch heragain, I'm going to kill you," was corroborated specificallyby Krahel on direct examination, although Krahel on cross-examination recalled it somewhat differently as, "If you everput your hands on her again, I'll kill you." Nonetheless,Gribben also related that he observed Lewis at the timesitting in his chair but leaning back with Jordan pointing afinger in his face saying, if Lewis ever touched Sharon Asheragain, he was going to kill him. Thus, these three foremenare on this record essentially mutually consistent andcorroborative that a specific threat to kill Lewis was utteredby Jordan. On the other hand, prior inconsistencies noted dohave tendency to make consistency as to the threat to killsuspect. For, in contrast, Jordan, corroborated by Asher,denied that he ever threatened to kill Lewis in the office, andwhile Jordan admits remarking to Lewis, "You'll find out"or "you'll see what we would do," Jordan testified that hehad never specified what the consequences might be to Lewiswere Lewis to again improperly touch Asher. In short,Lewis, corroborated by Krahel and Gribben, testified thatJordan uttered a threat to kill Lewis if Lewis again touchedAsher improperl; while Jordan, corroborated by Asher,denied any threat to kill Lewis was uttered by Jordan butseemingly acknowledged that a certain remark was madewhich if construable as of a threatening nature was also of anunspecified nature.It is observed that this major factual conflict is not on aminor issue, for it would seem to readily appear that there isa significant difference between a response arguably only of agenerally threatening overtone, particularly if to be viewedas resulting from provoking circumstances, as comparedwith the similar evaluation which must be made of a threatto kill under the same circumstances, even were it to besuccessfully argued that the latter threat was one reasonablyto be viewed under all the circumstances, e.g., of provoca-tion, as one never intended for an actual fulfillment.Resolution of this major disputation of fact is reserved forfull reflection upon all the evidence which may even furtherassist in the resolution of the factual issue on the basis ofinherent probabilities.Lewis related that he was very scared because of thisthreat, and Krahel related that he left the room at that timejust before Gribben and Jordan went out the door because he' ribben also testified that such procedure is one regularly followed by theEmployer's foremen to avoid confrontation with an employee by involving theUnion, which serves as a cushion in any discussion of complaint betweenforeman and employee.was scared, although it must be observed that it was thenalso Krahel's regular quitting time. Gribben also initiallytestified that he had not heard Lewis say anything to Jordanbecause Lewis was too scared to say anything. However, theGeneral Counsel established on cross-examination that in anearlier affidavit Gribben had related that he had also heardLewis deny an accusation of misconduct, had heard Lewistell Jordan and Asher that if they had any problem theyshould get a union representative, and had heard Lewis saythat he would be glad to discuss this matter through properchannels. Lewis also confirmed herein that after the allegedthreat to kill above was made he had suggested that Jordansee a grievance man or union official.'According to Gribben, Jordan was extremely upset at thetime. Gribben related that he grabbed Jordan's arm to gethim outside the office to try to get the atmosphere cooleddown a little bit, and he recalled that when he had touchedJordan's shoulder he found it was tense. Gribben asserts hehad one thing in mind, to get Jordan out of the office. Thiswas no time to get a fight going, and he did not want aninterdepartmental conflict of any problem. Jordan deniesthat he had become agitate; in the office and denies that hehad even raised his voice. However, I am wholly convincedby the inherent probabilities of such a confrontation, as wellas the testimony of witnesses that they in fact did so, that itis more probable than not that the participants did raisetheir voices; viz, that Foreman Lewis did so followingJordan's credited admonishment to Lewis that he was not toput his hands on Asher again, and that Jordan did so alsowith the credited Lewis' provocative inquiry of Jordan as towhat Jordan was going to do about it anyway, particularly inview of Jordan's acknowledgment to Foreman Phillips laterthat evening that he had talked to Lewis the way Lewis hadtalked to him. However, a finding that voices were raiseddoes not automatically carry with it finding that a specificthreat to kill was made, particularly where other intemper-ate remarks are acknowledged and are themselves plausible.Asher testified without contradiction that immediatelyafter they left the office Asher asked Gribben whetherJordan was going to get into any type of trouble. Asherexplained that she made the inquiry because of her concernfor Jordan's approaching Foreman Lewis and telling Lewisto keep his hands off her. I note such concern would beequally compatible over intemperate remarks by Jordan.Asher, essentially corroborated by Jordan, testified thatGribben replied on that occasion that he was Jordan'sforeman and not to worry about anything. Asher related alsothat Gribben and Jordan talked additionally, but she did notoverhear that conversation. Asher testified without contra-diction that she subsequently spoke to her former foreman,Antone Matasac, who asked Asher if she wanted him to talkto Lewis. Asher at that time replied no and requested that hejust let it ride. Asher thereupon left work, notably withoutcontacting any union representative.Gribben testified that after he got Jordan and Asher9outof the office he then lectured Jordan outside Lewis' officeand on the way back to their work area. Thus, GribbenIt was Gribben's recollection that he first told Asher she had no businessgetting Jordan to go over there as he had earlier told her to get a unionsteward, and he testified that he at this time told her to go get RobertMcCauley (a steward on the third shift) over in "Bay J" if she had a problem.(Continued)339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecalled he told jordan that: "We don't leave departments,it's against regulations," that if Jordan ever had a problemhe better go talk to his supervisor, that Jordan could getfired for threatening people, that you never threaten aforeman, and that you cannot threaten another employee orforeman. Gribben related that he also told Jordan that hewould probably be laid off because of this incident, thatbeing a probationary employee most of these things goagainst his work record, and that for leaving his work areaand threatening a foreman he would probably get laid off orterminated. Gribben told Jordan that, maybe if Jordanwould put out a little bit of effort, "we can kind of cover itover, or something." Gribben then told Jordan that heshould go back to work and that he was not to leave thedepartment unless Gribben was notified. At one point oncross-examination Gribben also expanded on his testimonyon direct that Jordan had threatened to kill Lewis bytestifying that outside the office Jordan had repeated toGribben that if Lewis "ever touches her again, I'll kill him,"but after further cross-examination he wholly retracted thattestimony."' Gribben testified that Jordan was an exception-ally good worker, that he had no problem with Jordanbefore, afterwards, or even that night, and that he had beenhopeful to the end that Jordan would not get dischargedbecause he did not get many good workers like Jordan.Jordan testifies that on that occasion Gribben did notwarn him that he had violated any company rule, e.g.,leaving his work area, and did not tell him that he wasrisking discharge by what he had done. Rather, Jordantestifies, that on that occasion Gribben told him that he didnot see how Jordan kept his control, and that if it had beenGribben he would have hit the guy. Jordan testified that hetold Gribben that he did not go over there to hit the man;that he just went over there to talk to him. According toJordan, they arrived at the work area about 2 to 3 minutes toII p.m., and Gribben then assigned him his work. Jordanalso testified that he was sure that he had started to work ontime that evening because he recalled that the plant's II p.m.blast was heard by him after he was back in his work area.Furthermore, Jordan denied that in their walk back to thework area that Gribben had mentioned anything to himabout being out of his assigned work area or mentionedanything to him at that time about having threatened Lewisin any manner. As noted earlier, I have already credited thetestimony of Jordan (supported by Asher and Krahel),concluding, contrary to Gribben and indeed contrary to hisreport of the incident allegedly made that very evening, thatthis incident occurred before I I p.m. To such must now beThe retraction developed as follows. Gribben had first testified thatoutside the office Jordan had said to him if he (Lewis) "ever touches heragain. I'll kill him." When it was brought to his attention that in a priorwritten report allegedly written the night of the incident he had reported onlythat Jordan said he was going to do physical harm to Lewis if he tLewis) everlooked at Sharon (Asher) wrong again. Gribben then repeated that Jordanhad instead said he would kill him, and that he had soft-soaped the threat tosave Jordan. General Counsel then established that in a subsequent affidavit(after the discharge) he had stated that Jordan had said to Gribben outside theoffice that if Lewis ever even looked at Asher he would smash Lewis' face in.There was no relation of a threat to kill in the affidavit. Under thosecircumstances Gribben retracted the above threat to kill outside the office,explaining it as possibly a carryover from the office. I place no reliance on it,nor do I on any other suggested threat made outside the office in view ofJordan's denials infra." The record reveals that Phillips had also arrived at Lewis' office at thetime of the commotion. Although Phillips did not testify. it may he reasonablyadded the questionable recollection of any threat occurringoutside the office, denial of which by Jordan is also creditedfor reasons above delineated. It follows, of course, thatGribben's relations of prior assignment of work to Jordanand Jordan's departure after 11 p.m., indeed between 11:05and 11:10 p.m., are also to be rejected as at best misrecollec-tions. Before resolving final credibility issues of the remain-ing divergent versions of the lecture on a threat to a foremanand probable loss of job or of expressed admiration oncontrol exercised, it continues to be helpful to considercertain subsequent events which relate thereto and then toevaluate the probabilities involved.4. Subsequent incidentsa. Foremen Phillips and Lewis' approach of JordanLater that evening after the Asher-Jordan-Lewis confron-tation Lewis called his superior, Superintendent Jochum,and asked what should be done about the threat, as he hadnever been threatened before. Lewis related that he did notknow what to do at the time and was shook up. Lewis alsoreported to Jochum that he had been accused of "grabbing"Asher, and that she and another employee had then come tothe office and there was a big commotion. According toLewis, Jochum told him that they would discuss it further inthe morning. Lewis testified that it was following the phonecall conversation with Jochum that at 11:30 p.m. he and"Pencil" Phillips, another supervisor (in the armor cleaningand finishing department) went over and spoke to Jordan.'Lewis testified that on this occasion he asked Jordan whyJordan had come into the office like that and threatenedhim, and that Jordan replied, "Just leave him alone." Lewisstated, "Well, if you ever have any trouble like that youshould have a union official with you, it makes things a loteasier and there wouldn't be any trouble." According toLewis, Jordan just pointed in the direction of Lewis' bay andtold him to go back over where he belonged. On cross-examination Lewis also related that in asking Jordan why hecame over to his office he again told Jordan that he did nottouch Asher. However, Lewis asserts that the reason he hadgone over to Jordan was because he thought they could talkit out, rather than Lewis' leaving the plant and havingsomething happen to him, and that he had the othersupervisor with him as a witness. Lewis related that Jordanagain pointed to his bay, and it was clear to Lewis thatJordan did not want to talk to him. As noted, Phillips didinferred that he was aware of the Jordan-Lewis confrontation at or shortlyafter its occurrence. Jordan would place the visit of Phillips and Lewis to hiswork area about 2 hours later. However. Jordan did testify that in the interimthat Phillips had approached him twice, first to ask if he wanted to workovertime and a second time to inquire if Jordan wanted to work weekends,and on each occasion Jordan agreed to do. Although Jordan had been askedto work overtime before he regarded Phillips' inquiries as somewhat unusualbecause Phillips had never come over to his work area before. it was the firsttime that Phillips had ever asked him to work overtime, and Phillips hadasked about overtime earlier than any foreman had ever asked before. Jordanadditionally testified that he had refused to work overtime on a Saturday andSunday fine time before for a foreman other than Gribben and had laterlearned that that refusal had been marked down on his work record. whichtestimony Respondent has not contested. Although the circumstances aresuspicious in view of Jordan's recent transfer, in my view they are notpersuasive of any effort at entrapment by Phillips.340 BLAW-KNOX FOUNDRY & MILL MACHINERYnot testify and thus did not offer corroboration of Lewis inany of the above particulars.According to Jordan. it was about a few hours after theincident that Foreman Lewis and Phillips came over to himin his work area, and Phillips initially asked Jordan did heknow that he could be fired for talking back to a foreman.Jordan replied that he had not talked back, they had had adiscussion, and that he had not yelled or cursed and hadtalked to Lewis the way Lewis talked to him. Lewis said thatthey could go in the office and straighten the whole thingout. Jordan replied that was up to Lewis and Asher. Withthat, Lewis told him not to ever come back to his work areaagain. Jordan testified that he replied, "Well if you nevertouch her, I won't have to come over to your area again."Jordan also testified that he had never seen Lewis in hiswork area before then, nor had he seen Phillips in his areabefore that evening.Jordan's account must be again viewed as not onlyconsistent with but a wholly plausible development from hisversion of the prior incidents. Jordan's testimony essentiallyconfirms Lewis that a request was made by Lewis at thistime for them to talk the matter out. That developmentappears much more congruous with Jordan's version of aprior remark with at worst (from his vantage point) generalthreatening overtones rather than the foremen's recollectionsof an explicit threat to kill. Jordan's testimony also appearsthe more credible for its being in nature an admission againstinterest in its suggestion of a continued intent to pursue thematter (on Jordan's part) in Lewis' work area should Jordanbecome aware of any additional incident of Asher's beingtouched offensively by Lewis. For this very reason it must beregarded as having also potential significant bearing in theevaluation of the recollections of Gribben as to subjectslectured on that early occasion, since it is difficult to acceptthat Jordan, who unquestionably on this record was anexceptional worker, would have in that manner answeredLewis had he but shortly earlier in fact been lectured byGribben that his prior remarks were an impermissible threatfor which it was likely he would lose his job and on which,according to Gribben, he had appeared noticeably thought-ful. Of course, Jordan has denied the above factual premisesof Gribben. It is further observed that the conduct of Jordanat this time in responding to Lewis' offer to talk the matterout is one wholly congruous with an employee believinghimself secure at the time because of the full backing of hisown supervisor and conduct simultaneously seemingly whol-ly incongruous with an employee reasonably anticipatingimminent discharge (from Gribben's version of his lecture ofJordan on such matters), which undoubtedly would ariseupon complaint from the very foreman then offering to talkover the matter and resolve it. Thus, it would seem that hadJordan been actually facing at that time the prospect oflikely discharge for an earlier threat to kill this supervisor,on warning of his own supervisor, he would have exhibitedmuch more interest to pursue the prospects of any discussionto resolve his personal problem with Lewis, or at least tohave contacted Gribben for guidance thereon, which the' Sanders related that he did so txcause he watled an unbiased report.While not perrfectly clear whether Sanders so instructed Tuel immediately, therecord is clear that at the time Sanders did so instruct Tuel that Sanders wasrecord reveals hc did not do. Lewis confirms the offlr todiscuss was made. Thus, Jordan's actions indicate theprobability that Jordan did not consider himself in jeopardyat the time.b. T happenligs oj .4ugust 18On the following morning Lewis talked with his superior.Superintendent Jochum. and asked what should be done ashe had never been threatened before. According to Lewis.Jochum told him that Jordan should be discharged. explain-ing to Lewis that he did not want any hourly workersthreatening supervisors, supervisors threatening hourly em-ployees, hourly employees thrcatening hourly employees, orsupervisors threatening supervisors. However, with regardto the Asher matter. Jochuml told Lewis that they wouldhave to talk this thing out and probably meet with theUnion.It was Krahel's testimony that on the following morning.August 18, he also had spoken to Jochum and had reportedAsher's complaint and Jordan and Asher's subsequent visitto the office, and specifically that he had reported to Jochumthat when Gribben grabbed Jordan by the arm Jordan hadtold Lewis, "If you touch her again. I'll kill you." As noted.Jochum did not testify. It is observed that Jordan was notdischarged for another 2 weeks, although it appears fromRespondent's evidence in this record that a threat to kill aforeman was reported to the plant superintendent by theforeman involved, and that the incident was corroborated bythe second foreman in attendance and also in writing by theforeman of the employee who allegedly had threatened theforeman, infra.Kenneth Sanders, assistant director of industrial relations,related that on August 1 he also received a call from JohnTuel, apparently a bookkeeping clerk, advising Sanders ofthe Asher incident and asking Sanders to look into it. Tuelraised a question concerning the probationary status ofJordan, relating also that Jordan was accused of threateninga foreman. According to Sanders, he treated the twoincidents separately. He told Tuel that he wanted theproblem verified and that he wanted a written statementfrom Gribben.' Sanders recalled that he also received acontact from Lewis that day, and that Lewis was shook andquestioning what he should do. According to Sanders, Lewismade a report of the incidents to him: viz, that he (Lewis)had initially asked Asher a question, and that Asher latercame in and accused him of certain improper touchings.(Again, in passing, I would note that on the basis of Sanders'relation of this early report he received from Lewis in regardto the nature of the accusation that Asher had raised anyconsideration that there might have been some interimembellishment on the part of Asher occasioned by subse-quent events involving her cousin Jordan is convincinglyremoved. I specifically find there was none.) Lewis deniedthe accusation of Asher before Sanders. Sanders related thatLewis then reported to him that Jordan and Asher had comeback later, and that Jordan had threatened to kill him.aware that Gribben had not been preent fr the entire Jordan-Lewisconversation. No explanlation is offered hy a written statement was noprepared hy or requesied of Krahel. who was present for the entire incident.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanders testified that he told Lewis that, if anything was tobe done on the Asher incident, let Asher push it, explainingthat at this time it was only a complaint and not a grievance.Sanders instructed Lewis that so long as it was a complaintthat he was to let the department supervisors work on it andcorrect any problems. Lewis confirmed that he spoke withSanders, but recalls it as being I day later. Under thecircumstances Lewis recites, I conclude that it is more likelythat Lewis spoke to Sanders on August 19.James Patylek, director of industrial relations, testifiedthat he has occupied that position at the Employer'sWheeling Works for 2 years and 8 months, ever since thatdivision opened. Patylek related that he also heard of theincident the following day although from a supervisor whomhe was unable to recall. According to Patylek, he summonedSanders to discuss the matter. Sanders reported to him thatAsher had alleged that Lewis had improperly approachedher, and that Lewis alleged that Jordan had later threatenedLewis' life. According to Patylek, he then directed Sanderstht he was to substantiate the facts, and if the facts wereestablished to be that Jordan had threatened the life of Lewishe was to be terminated. Concerning Asher, Patylek'sdirection to Sanders was that he should take appropriateaction. At first Patylek related that this was a direction as toJordan if certain facts were established, and thus the decisionon discharge of Jordan was taken out of Sanders' hands.However, Patylek later clarified that position to the extentthat he subsequently testified that Sanders would havediscretion to come back to him if he felt that dischargeaction was too severe." (It is observed at this point assomewhat strange that Sanders had earlier made no refer-ence in his testimony to any preliminary discussions with orreceiving any such initial direction from Patylek as to theseincidents as of August 18, and, indeed, did not testify as tothem at all.) Patylek also testified specifically that he did notdiscuss the matter with either Jochum or Yensen but ratherinstructed Sanders to handle it. Sanders' failure to mentionPatylek's discussion and direction raises a question as towhether their discussion was immediately after the incident'soccurrence.Gribben testified that a foreman (indeed all foremeninvolved) is required to write up a complete description of anincident, whether the incident be an accident or an incidentinvolving a potential union grievance. This is procedure.According to Gribben, whenever they have anything that isout of the ordinary or any problems in their area, even if it isanother person coming from another area into their depart-ment that may cause a problem in the department, they haveto write up a report and hand it in in the morning. This isdone by him so that Yensen has the report in front of him inthe case of any required discussion with the Union. Oncross-examination Gribben testified that he would assumethat Lewis also had to write up the same thing that he did," Patylek explained as background that this Employer had had very seriousproblems of plant disorders in its East Chicago plant during similar plant andwork force expansion several years ago when, due to employer mistakenleniency with insubordinate employees, plant discipline got out of hand.According to Patylek, there were resultingly significant instances of employeethreats, violence, imprisonments, etc. He was directly involved in theinvestigations. Patylek asserts that he was with firm resolve there would be norepetition of that situation at the Wheeling Works. However, Patylek alsoacknowledged that the Jordan incident was the first incident of an allegedthat any involved company people would have to write oneup, and that he had to write up one because Jordan was hisemployee. Gribben retracted the foregoing somewhat to theextent of asserting that he was not sure that Lewis wouldwrite up the Jordan incident. Gribben testified that Lewiswould have to write up the Asher incident since that wasconsidered a different incident involving a different situa-tion. Gribben then also specifically affirmed his understand-ing that if an employee was insubordinate to him it would behis job to write up that incident." Yet, the record before mereveals that Lewis and Krahel testified that they did notwrite up the incidents of August 17 at all.Gribben also testified that he had made a written report ofthe incident by the I a.m. break of the same shift because hehad to turn it in to Jochum before the latter arrived in themorning. (Gribben's third shift that evening ran from I Ip.m. August 17 to 7 a.m. August 18.) According to Gribben,he had informed Jordan on the way back from Lewis' officethat he would have to write the incident up. However,Gribben also related that he came back to Jordan later andtold Jordan that he would do all he possibly could to keepJordan. Gribben related on direct examination that hethereafter clipped the report seemingly to a department filefor Jochum (though on cross-examination seemingly relatingit was clipped to Jordan's file). Gribben reported theincident on the following morning to his own departmentsupervisor, Harold Yensen, and advised Yensen that he hadwritten the incident up. Gribben also told Yensen thatJordan was one of his best chippers, and that if there wasanything they could do to overcome this situation he wouldlike to keep Jordan.Despite the above-indicated direction of Patylek andindicated immediate awareness by management (Jochum,Yensen, and Sanders) on August 18 that Jordan hadallegedly threatened to kill Lewis, Jordan was not fired untilAugust 31. Sanders nonetheless asserts there was no indeci-sion in the subsequent discharge of Jordan, and Sanderswould explain the delay in the discharge of Jordan as just acommunication and training problem. Thus, according toSanders, Lewis was a new foreman. However, Sanderstestified that the correct procedure in handling such a threatwould have been for Lewis to have gotten another supervisorand then discussed the incident with the Union, and if hewas going to fire Jordan to have fired him then."As earlier noted, on the morning of August 18, accordingto Lewis, Jochum told him that Jordan should be dis-charged. Lewis relates, however, that when he went to workthat next evening he spoke to Gribben and asked if anydisciplinary action had been taken. Gribben replied that noaction had been taken, and that Jordan was still working forhim. Lewis related that it was a day or so later that he calledSanders and spoke to Sanders about the incident. He askedSanders why Jordan had not been discharged. According tothreat to a foreman reported to him at the Wheeling plant and as noted abovethat Sanders had certain discretions." Gribben testified that he has previously written up employees from otherdepartments who came into his work area in the sense of issuing writtenwarnings to them for not wearing safety glasses or for being out of their workareas." Of course, Krahel was present for the entire alleged incident, and adiscussion with the Union would appear to have been easily much earlierarranged than 2 weeks later.342 BLAW-KNOX FOUNDRY & MILL MACHINERYLewis, Sanders told him that they were checking on thingsbecause Lewis was a new supervisor. Sanders asked Lewis ifhe had written his statement, and Lewis replied no. Sandersthen told Lewis that Gribben would write the statement.Lewis said that Sanders inquired whether Jordan was stillworking.According to Jordan, it was a couple of days after theincident that Gribben came up to him in his work area andasked him if anyone from the main office had asked himanything about the incident. Jordan said no. Gribben toldJordan that Sharon Asher had initiated some action about itin the main office, and that Gribben told Jordan not toworry about it and that he would take care of it. Gribben didnot contradict this testimony. However, on the record beforeme there is no warrant to conclude that Asher had prior toJordan's discharge pushed her complaint, discussed infra.Lewis testified that it was about a week later (aboutAugust 25) that Gribben had reported to him that he hadwritten the statement and showed the statement to him.Gribben asked Lewis if he had also had to write a statement,and Lewis replied "No." (Thus, Gribben would have knownthat he Lewis did not write one.) According to Lewis,Gribben also asked Lewis to read Gribben's statement. Ondirect examination Gribben initially was not sure whether hehad shown the report to Lewis; then Gribben related he hadnot shown his writeup to Lewis, that rather Lewis had triedto see it, and finally suggested that someone else, e.g.,Phillips, may have gotten the report from Lewis. Lewis'version appears the more likely. In this instance I creditLewis, construing it as an admission against interest that hewas earlier aware of the content of the report and consider-ing it in the light of Gribben's unconvincing testimonythereon. Then problemsome, however, is the testimony ofLewis on cross-examination that Gribben had told him thatJordan was a good worker and that he wanted to try andkeep him if he could as is Gribben's testimony in that regardthat Lewis was peeved with Gribben for taking Jordan's side.I presently observe that there is nothing in the report (morefully discussed infra) which Gribben related he wrote shortlyafter the incident that would occasion continued petulanceby Lewis after Lewis read it, for the report recites, inter alia,not only that Jordan told Lewis "that he would kill him if heever touched Sharon again"; but also that Jordan had thenoutside the office also stated to Gribben "that he was goingto do physical harm to Lewis if he ever looked at Sharonwrong again." In short, inconsistencies remain.5. The discharge of Larry JordanSanders relates that it was sometime prior to August 31that he had called Tuel and inquired where the writtenstatement from Gribben was. According to Sanders, Tuelreplied that it was in the plant mail to him. Sanders told Tuelthat, if he, Sanders, could be guaranteed that it was in themail, he would make the decision at that time. Sanders" The pertinent statement of Grbben (undated), as testified by Gribben tobe a statement he wrote up on the very shift on which the incident hadoccurred, provided, in pertinent part:I then went right over to the foundry to get Larry back to his work area.When I entered the office in the foundry Larry was telling Leonard Lewisrelated that he then called Yensen, spoke a few minutes, anda decision was made to discharge Jordan.Gribben testified that on August 30 John Tuel, bookkeep-er, contacted Gribben and requested a writeup. Gribbenrelated that he retrieved the report from the file and put it onYensen's desk or that he gave it to Tuel, who put it on thedesk for Yensen. In that respect the General Counsel offeredin evidence a written record relating to verbal instructionsaddressed to Larry Gribben from John Tuel dated August30 which provided:We need a written statement from you that you heardLarry Jordan threaten Leonard Lewis. If you can verifythis Larry Jordan will be discharged on 8/31/77. If youcannot verify this fact, he will still be discharged on thecomplaint of Leonard Lewis. Have Larry Jordan in theoffice at 6:45 a.m. 8-31-77 to see H. Yensen.Whatever might be properly concluded on this record asto whether the alleged written report of Gribben wasavailable to Tuel, who did not testify, it is reasonably clearthat Tuel would not be reporting to Sanders prior to August31 that the report was in th2 plant mail in view of his abovemessage to Gribben, which the record reveals did not cometo Gribben's attention until at the earliest 11 p.m. on August30.Jordan related that he was discharged on August 31.According to Jordan, he had been asking Gribben all thatweek how many days he had remaining until he would be inthe Union, knowing that he needed 60 working days tocomplete his probationary period. On August 30 he askedGribben would he check again if Jordan remained afterwork. On August 31 Jordan had worked the midnight shiftthe day before and at the end of the shift went to Gribben.He waited for Gribben for 45 minutes. Gribben came out ofthe office, got a shop steward from the day shift, and they allwent to the office.There were a lot of foremen in the office. Gribben toldJordan that he was being fired for the incident of August 17.Yensen was present and showed Jordan certain papers.Jordan related that they were to the effect that he was beingfired for threatening to kill a foreman. Then Jordan washanded some additional white papers which were to theeffect that Gribben had heard him say the threat. Jordanthen asked Gribben did he hear the threat to kill, andGribben replied "Yes.""Jordan asked for a copy of the papers, but he was deniedthem on the claim they were company property. Jordan wastold that he was not being fired for anything else, that he wasa good worker, and that the Company would give him agood recommendation. According to Jordan, he denied thathe had made the threat to kill Lewis but was informed byYensen that there was to be no discussion about the matter;he was just to hand on his stuff and turn in his key. Asnoted, a steward was also present at this meeting. Accordingto Jordan, the steward said nothing in his behalf. When toldthat it was all over Jordan inquired of the steward if he wasthat he would kill him if he ever touched Sharon again and Lewis wasdenying that he had did anything and he then told Larry & Sharon that ifthey had any problems that they should get a union representative and hewould be glad to discuss the matter through the proper channels.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing to do anything. Jordan was told by the steward thatsince he was not in the Union there was nothing that hecould do. Jordan testified that he had had no prior troubleon the job or any prior warnings, nor is there any evidence ofthe same on this record.Gribben testified that on the morning of Jordan's dis-charge Yensen brought Gribben in, advising that they weregoing to have to discharge Jordan. Gribben related that heasked Yensen if there was any way of keeping Jordan as hewas one of the better people in rough chip; that Gribbencould put him on anything, walk away, and come back in 8hours and never have to check on the job. According toGribben, Yensen replied there was nothing that could bedone. When a man threatened another employee he had tobe disciplined; since Jordan was probationary, he had to bedischarged. He explained that when the employee is proba-tionary, it gets progressively worse in their experience afteran employee gets into the Union. Gribben further relatedthat on August 31 Yensen, Tuel, Matisek, Jordan, he, and anunidentified steward were present at the discharge interviewof Jordan. Yensen read Gribben's writeup, handed it toJordan, and asked if that was the way it was. According toGribben, Jordan read it and replied that it was. Yensen thentold Jordan that company policy was that he was notallowed to leave his department, and on top of that he wasnot allowed to threaten an employee or foreman. Being aprobationary employee they were going to terminate hisemployment. Jordan was told that the decision had beenmade by the department heads, and that they had no choicebut to abide by the department heads' decision. Gribben'stestimony that Yensen alone made the decision may be thusdiscounted.After being told on August 31 by a union steward thatthere was nothing the Union could do, Jordan went to KevinKnight, Wheeling human relations counselor, to inquirewhat he could do. Knight called Sanders and arranged forJordan to speak directly to Sanders. Sanders told Jordan thatthe reason that he had been fired was because they came tohim with a problem and he decided that it was in the bestinterest of the Company to fire him because he hadthreatened to kill a foreman. According to Jordan, Sandersalso said that anything could be interpreted as a threat on aforeman when you are a probationary employee, and thatany employee could be fired for threatening a foreman.Jordan testified that he had not been reinstated since.Sanders confirmed that he spoke to Jordan close toAugust 31, that he told Jordan that he had reviewed thefacts with Gribben, and that he was receiving a writtenstatement from Gribben because there was a question of thetime initially between the date of the incident and hisdischarge, although on another occasion he related that thedecision was not made earlier because he did not haveanything in his hand. Sanders acknowledged, at least at onepoint, that Jordan told Sanders that he had not threatenedthe life of Lewis. Sanders replied that he could not make adistinction between kinds of threats and told Jordan that athreat is a threat, explaining his probationary status.Sanders, however, acknowledge that he had not spoken toJordan to get his side before effecting Jordan's discharge,and that at the time of his discharge Jordan had completedbetween 55-57 working days of his probationary period.6. Certain additional considerations relating to thedischarge decision and the Company's rationaleThe record has revealed beyond the real questioning thatGribben, as Jordan's immediate foreman, wanted to keepJordan employed until the very end. Gribben related thatYensen made the decision to discharge Jordan and assertedthat he did so on the expressed basis that the Jordan had tobe disciplined for the threat, and that Jordan, being aprobationary employee, had to be discharged for it. How-ever, the record reveals again beyond questioning thatYensen was fully aware of the facts of any threat 2 weeksearlier by virtue of the immediate report thereon receivedfrom Gribben, which was accompanied by the recommenda-tion of Gribben that they retain Jordan in employment as hewas an exceptional worker. The uncontested fact also is thatJordan was thereafter kept employed in Yensen's depart-ment, without suspension, for 2 weeks prior to eventualdischarge. Although Yensen did not testify, fair inference isthat such was done with Yensen's full knowledge andapproval.Sanders related initially on direct examination that theeventual discharge decision on Jordan was made by thedepartment head and himself, with 50 percent input by thefront-line department head, Yensen, and 50 percent byhimself. On cross-examination Sanders further explicatedthat it is important that the front-line supervisor make suchdecision, and that Sanders would then in turn keep thedepartment head legally and contractually abreast. It mustbe regarded as more than strange that under these circum-stances Yensen did not testify as to the discharge of Jordan,particularly in view of the present business explanation ofthe unlikelihood that it would be 2 weeks after he knew thefacts that he decided to discharge Jordan (just as Superinten-dent Jochum's inaction was earlier shown improbable undersimilar circumstances). Sanders did testify, and he relatedthat he reviews a discharge decision with the departmentsupervisor(s) to be certain it is objective, that they considerall the facts, including the totalness of the employee, andthat he had authority to hold up disciplinary action to becertain of ascertaining the facts. However, there is notestimony that Yensen or Jochum was pushing for adischarge; indeed, a fair inference is to the contrary on thebasis of their 2-week inaction. While espousing considerationof the totalness of the employee, in this instance thatstandard clearly was not met. Sanders acknowledged that henever spoke to Jordan to obtain his version of the incidentprior to Jordan's discharge, and Yensen's presentment ofpapers to Jordan at the time of the exit interview hardlyqualifies in view of the evidence that he refused to discussthe matter, quite understandably in the light that thedecision had already been made as is clearly indicated byTuel's memorandum instruction to Gribben dated August30. Sanders offered explanations of inability to interviewJordan prior to discharge, based on considerations of thisprobationary employees' union representation, at best is notpersuasive and at worst is ironic. More to the point underconsideration, Sanders on still other occasion ackowledgedthat it was he who made the decision to discharge, acircumstance further revealing of why neither Yensen norJochum testified, Indeed, the General Counsel established344 BLAW-KNOX FOUNDRY & MILL MACHINERYthat in a prior statement given in this matter at theinvestigatory stage Sanders had stated:[I]t is my understanding that he [Jordan] threatened tokill supervisor Leonard Lewis, and also harm hisfamily. As far as I am concerned, no employee is goingto get away with such threats, no matter how good aworker he is, that is why I made the discharge decision.Wholly apart from the decisionmaking issue under consider-ation, it is also to be observed that Lewis testified that he hadreceived only one such threatening call at work and thatfrom another person who was identified and who was notJordan; he testified also to receiving other anonymous callsat home, all of which he testified were received after Jordanwas discharged and none of which, in any event, wereattributed to Jordan by Lewis, nor on this record canotherwise be assigned on the basis of evidence to Jordan,either directly or indirectly.Furthermore, Sanders' testimony in this area was at bestconfused. Thus, Sanders related in this proceeding that sinceno one corroborated Lewis on such threats he had passedthem off, a position clearly contrary to the earlier assertionin his prior statement. However, Sanders even thereafterrelated that when Lewis told him about the threats he had topresume that these threats occurred, and further that he hadmade a correlation of them to Jordan at the time, and that it(again) was a factor in deciding to fire Jordan, only to recedefrom that position as to the discharge reason and acknowl-edge in view of inconsistencies being laid bare in the abovetestimony that he could not remember whether the threatswere reported before or after the discharge. Nor couldPatylek assist Sanders in this matter of threats, althoughthey also were reported to him and indeed discussed directlywith Lewis, for Patylek also could only guess that they wereafter Jordan's discharge with unsureness. The result is thatLewis' testimony seemingly stands alone that they occurredafter Jordan's discharge, and I am, in any event, providedwith no clear or convincing evidentiary warrant in thisrecord to conclude or engage in speculation to the contrary.Patylek's asserted early directions to Sanders are unmen-tioned by Sanders, and I am convinced Patylek misrecollectsanother time or incident.Sanders also contended that from the outset he regardedthe Asher complaint and the Jordan threat incident as twoseparate incidents. In regard to the Asher complaint, it wasSanders' recollection that there had been one or twomeetings on the Asher matter as an internal complaintbefore Jordan was discharged. However, Asher testified thatshe had attended only one meeting before a formal grievancewas filed. On this matter Lewis not only confirmed Asherthat there was but one pregrievance discussion, but he wasable to identify the date as September 17, well after Jordan's" Sanders revealed much when he stated that he had seen such incidentsbefore and did not like them. According to Sanders, at the pregrievancediscussion he was present with Lewis, and he called upon Asher, with UnionPresident Ed Kaminski also present, to suggest a solution. Sanders relatedthat Asher asked that there be no repetition and that the Company talk toLewis. Sanders agreed and expressed a willingness to talk to not only ForemanLewis but also to every foreman to insure that there would be no repetition.Then as expressed by Sanders:And she also said that she wanted the truth, and I was losing contactwith the meaning of what she wanted, and after going through 35discharge on August 31, recalling that he was on vacation atthe time and had to come in for the discussion. It is observedthat this later consideration of the Asher matter is alsocompatible with Lewis' testimony that he had receivedcomparable instructions from Sanders to let Asher be theone to press her complaint and let the department headshandle it.'Finally, it is to be noted that Sanders related that it washis view that the Asher incident did not mitigate the Jordanincident because Jordan was not a union representative andbecause the employees have union representatives on eachturn or shift, and that the names of the union representativesare posted on employee bulletin boards, only to acknowledgethereafter that the latter two considerations were after thefact developments.Sanders also related that in his discussion with Jordanafter discharge that he had suggested Jordan go to theUnion, and if the Union felt the facts warranted it that theUnion could then request his situation be voluntarilyreviewed by the Company, and he further suggested thatJordan follow that procedure first as the easiest procedurefor him to deal with. According to Sanders, he never heardfrom the Union on the matter. Jordan, on every approach tothe Union, received the rebuff that there was nothing thatcould be done for him as he was a probationary employee, aresult I find difficulty in accepting that Sanders would nothave anticipated would be likely to be the Union's view of adischarged probationary employee's case under the contract.But probationary employees enjoy Section 7 rights under thestatute, and that is the point of this case.II111. ANALYSIS, ADDITIONAL FINDINGS, ANDCONCLUSIONSIt is the General Counsel's contention that Jordan andAsher engaged in protected concerted activity for thepurpose of mutual aid and protection in registering withLewis a complaint about the alleged misconduct of Lewistowards Asher during working hours on August 17, and thatRespondent violated Section 8(a)(l) of the Act by terminat-ing the employment of Jordan on August 31 for engaging inthat protected concerted activity and did so in order todiscourage such concerted activities.Respondent contracontends that Jordan, acting solelyupon his cousin's statements, sought out Lewis and in thepresence of other hourly employees and supervisors shoutedat, cursed, and threatened the life of Foreman Lewis; andasserts that it was as a result of this outburst on August 17that after a careful investigation Jordan was discharged onAugust 31 for violations of plant rules and regulations.However, Respondent contends that it is unnecessary toresolve the factual conflicts in these assertions, disputed byminutes of discussion, and this one-on-one contact with no otherwitnesses, except God, I couldn't give her the truth, so I said I can't ask aman to verify a fact that he said didn't happen, and she wanted itsubstantiated, and that was the nature of the grievance.The parties stipulated that the formal grievance thereon was thereafter filedon September 2. The grievance, covering the alleged improper conduct ofLewis, was subsequently denied. The parties also stipulated that the grievancewas in the early stages of the formal grievance procedure pending union-initiated action to the next highest level.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel's witnesses, because Jordan and Asherwere not in any event participating in legally recognizableconcerted activity. Respondent argues that they thereforewere not acting within the protection afforded by the Act.Respondent contends alternatively that there is no evidencethat Respondent has sought herein to "chill" representativeactivity, nor that its assigned reason for discharge (the threatto kill), was a pretext. Respondent also argues that theBoard may not question Respondent's administration of itsemployment regulations unless they offend some provisionsof the Act, relying on N.L.R.B. v. Ace Comb Co. and AceBowling Co., Division of Amerace Corp., 342 F.2d 841, 847(8th Cir. 1965). Respondent contends atternatively that evenif Jordan was involved in protected activity at some pointearlier, his subsequent words and actions that evening wereso excessive that Jordan has thereby effectively removedhimself from the protection of the Act.The General Counsel argues that one of the reasonsadvanced by Respondent during the course of this proceed-ing is shown on the record clearly to have been a pretext andargues that it was advanced merely to support Respondent'stenuous justification for Jordan's discharge. The GeneralCounsel, however, would otherwise concede that the recorddoes establish that Respondent terminated Jordan with theassigned reason of having made an alleged threat to killForeman Lewis. The General Counsel apparently agreesthat it is unnecessary to resolve the basic conflict of disputedfact between Asher and Lewis in regard to the underlyingallegations of the misconduct of Lewis, as the GeneralCounsel also argues that the actual merit of that complaint isnot germane to the material issue of the protected nature ofthe independent acts of Asher and Jordan subsequentlyraising complaint thereon.Absent demonstrated malice or bad faith, of which thereis no evidence in this proceedings, I agree (Spinoza, Inc., 199NLRB 525 (1972); Mushroom Transportation Co., Inc.. 142NLRB 1150, 1158 (1963), reversed on other grounds 330F.2d 683 (3d Cir. 1964)), and it would resultingly appearthat Asher must look to another forum for a determinationof that issue. However, the matter may not simply end there,for subsequent conduct of Jordan and Asher is in materialissue. I have found that Asher told Jordan the specificdetails supporting her accusation of the misconduct byLewis against her person, and I have concluded that suchallegation, if fully credited, was of a nature such as wouldwarrant finding that Asher was touched indecently, in adegrading manner, and under highly provocative circum-stances, and then told with obscenity that Lewis did not careif Asher reported it as it would be her word against his. Thatwas the nature of the incident which Asher related toJordan, and that is the nature of the complaint which I findJordan had accepted as true and on which Jordan thenproceeded with Asher to confront Lewis. Additionally, Ihave found that Asher had in the interim reported thiscomplaint in sufficiently clear terms to convey to her own" Respondent would rely on Mushroom Transportation Co., Inc.. supra;Signal Oil d Gas Co., 160 NLRB 644 (1966), enfd. 390 F.2d 338 (9th Cir.1968); Northern Metal Co.. 175 NLRB 896 (1969), enforcement denied 440F.2d 881 (3d Cir. 1971); Shelly & Anderson Furniture Mfg. Co., Inc.. 199NLRB 250 (1972), enfd. 497 F.2d 1200 (9th Cir. 1974); and Leslie Metal ArtsCo., Inc.. 208 NLRB 323 (1974), enfd. 509 F.2d 811 (6th Cir. 1975). 1 haveforeman, Krahel, in Lewis' presence, her claim that therewas an improper touching of her person by Louis, at thatpoint stating that she did not intend to file a formalgrievance on the incident, but demanding that this conductnot happen again. However, I further conclude and find thatAsher left the foreman's office having received no suchassurance from either foreman that such conduct would notreoccur; indeed, Krahel testified that he had promptlyforgotten the matter after Asher left. It is thus plausiblewhen Asher testified that thereafter, contrary to her initialintent, Asher initiated publication of her complaint to fellowemployees, and then sought to notify a union representativeto insure at least that the Union would be aware of thisincident's occurrence with the purpose specifically, butunclearly in mind to somehow thereby enhance protectionfor herself, though still not intending to file a grievance on itnot knowing really what to do at the time. There was nosteward on the second shift, and, upon asking fellowemployees about the third-shift steward, Walters, Asher wasadvised that he was on vacation. It was at this point thatAsher met Jordan, described the situation to him, andaccepted his offer to accompany Asher and talk to Lewisfurther concerning her complaint, which they then proceed-ed to do. In my view, it is immaterial who enlisted whose aidand support, as it is perfectly clear to me that their actionproceeded as a mutual effort to obtain a measure ofimmediate protection for Asher in her working conditions.It is the General Counsel's contention that the Board haspreviously held that a concerted complaint advanced byemployees concerning their working conditions is expresslyprotected by the Act, and he further correctly contends thata complaint made by employees about supervisory harass-ment is a recognized complaint concerning their workingconditions. K-Mart Enterprises, Inc.. 202 NLRB 358, 364-365 (1973).In support of its contention" that Asher and Jordan werenonetheless not engaged in protected concerted activity intheir actions, Respondent makes a number of assertionswhich it would appear may be conveniently grouped underessentially four subcontentions generally respecting theincident's lacking a work relationship, not being oneamenable to employee community of interest, lacking realconcerted activity by the employees, and lacking any real orclaimed representative status of Jordan. Respondent thusargues: (a) the underlying Asher-Lewis incident itself wasnot work related, and only accidentally happened to havepurportedly occurred within the four walls of its facility butcould have occurred anywhere; (b) there was no allegationthat any employee other than Asher had made such acomplaint or was likely to be similarly affected, certainly notJordan, Asher's complaint was on an incident so highlypersonal in nature that no community of interest was likelyto exist as to her alleged problem, and that Jordan at thetime had no common or group concern himself in acting onher behalf; (c) Asher did not solicit Jordan's help or indicatecarefully considered the authorities cited by Respondent and conclude thatthere is nothing therein which would warrant a different result than thatreached herein. I do note that, while the Board's conclusion in Northern MetalCo.. supra, was not later enforced by the court, I am bound by the Board'sdetermination, which holding the Board has apparently continued to follow.Cf. St. Regis Paper Co., 192 NLRB 661, fn. 3 (1971).346 BLAW-KNOX FOUNDRY & MILL MACHINERYotherwise that it was her intention to involve other employ-ees in her complaint against Lewis, although Respondentargues that it was absolutely incumbent upon the GeneralCounsel to establish that Asher was engaged in an attemptto coalesce or galvanize a group of employees to take actionon her complaint, that neither Jordan nor Asher soughtunion representation that evening but had simply resorted toself help, and that Respondent (reasonably) believed that itwas only Jordan's familial relationship to Asher which hadmotivated him to seek out and confront Lewis on Asher'sbehalf;' and (d) no member of management knew orreasonably should have known that Jordan had designatedhimself a self-appointed representative on behalf of Asher,noting that Jordan did not so identify himself, did notinquire as to Lewis' version of the incident, never attemptedto involve a union representative, did not act in furtheranceof a resolution of the employee complaint, and specificallyrefused supervisor Lewis' offer made later that very eveningto talk about the matter and work it out, nor did Jordan everagain seek to represent Asher's interest.Respondent's argument that the underlying Asher-Lewisincident was not work related must be rejected, for thereadily observed fact is that Asher was at work when thealleged incident occurred, and it did constitute an aberrationof her working conditions. Respondent's arguments as tolack of community of interest of other employees is foundequally unconvincing. The record reveals that there wereother women working in the foundry or plant, albeit theirnumbers at the time of this incident were apparently notmany. However, it may be presumed that men as well aswomen are interested in working conditions that safeguardemployees from physical and mental abuse extraneous totheir work performances. Cf. Gearhart-Owen Industries,Inc., 226 NLRB 246, 262 (1976). Indeed, to establish thatthere was arguable claim that such protection was alreadycontractually applicable at Respondent's Wheeling Worksfacility and available to Asher and others, we have but tolook to the contract itself and observe expression by theparties to the contract of their mutual policy that theprovisions of that agreement which govern the wages, hours,and working conditions of employees are to be applied to allof Respondent's employees "without regard to race, color,religious, creed, sex, or national origin." Moreover, the factthat a grievance on this matter was subsequently filed,processed, and, though denied, denied on grounds otherthan lack of contract coverage is perhaps the best evidencethat a grievance thereon was in fact a procedurally viableone. But even if it were not, joint employee action undertak-en in pursuit of such a claim is protected concerted activity,for the actual merits of a given complaint proceeded on isimmaterial (cases cited, supra ).The General Counsel has correctly observed that theBoard has previously held that the registering of an" Respondent essentially contends that there must be a showing that theactivity was for the purpose of inducing or preparing for group action tocorrect a grievance or complaint, and that, in contrast, individual griping orcomplaining over essentially personal or idividual complaints is not protectedconcerted activity, relying on Indiana Gear Works, A Division of the BuehlerCorporation. 156 NLRB 397 (1965), enforcement denied 371 F.2d 273, 276(7th Cir. 1967), and Hugh H. Wilson Corp.. 171 NLRB 1040(1968), enfd. 414F.2d 1345 (3d Cir. 1979). Apart from other considerations earlier noted, thefacts of Indiana Gear, supra, are inapposite. I have considered the remainingindividual complaint or grievance which is in pursuance of acontractual right is itself an engagement in protectedconcerted activity even if the complaint is expressed by asingle employee without filing a grievance. See C & I AirConditioning, Inc., McKeon Construction, 193 NLRB 911(1971).'0 Thus, even were it to be concluded that Jordan andAsher had acted in concert on August 17 but withoutexpressed intent to benefit a group, the nature of thecomplaint registered, if subsequently grieved, as it eventuallywas, would have direct significance and relevance under thecontract bearing upon all other women employees whoseemployment in that particular was thus governed by thecontract. Indeed, a very ready presumption also fairly liesthat even an earlier addressment and resolution of the matterby Respondent at an internal company complaint stage,which would then have obviated formal grievance filing,would have likewise inured to the immediate benefit of otheremployees similarly situated prospectively. In that regard itis not without significance that this Employer has agreed tocontractual grievance provisions which provide employees asignificant amount of time to consider whether a complaintshould be formally grieved. A complaint questioning aforeman's conduct is generally expected in the interim to bemade directly to the foreman, and in any event all partiesagree that an employee, where there is no union representa-tive immediately available at the time, may nonethelessregister the complaint initially with the foreman and latercontact and discuss the matter further with the Union anddecide what is to be done. The established grievance processis thus one which favors early internal complaint registering,addressment, and resolution. However, that process is acontinuing one, and there is thus no warrant on this recordto restrict an evaluation of employee protected activity to theday on which the complaint is registered without practicaloverview of the entire process which permits an employee upto 45 days after an incident is thus complained of to consultand seek advice of the Union whether formal grievanceshould actually be pursued. In my view, Asher entered intothat protected process when she registered her complaintinitially with Krahel in Lewis' presence even though thenexpressing an intent not to file a grievance, for that then-present intent did not foreclose her continued option tosubsequently pursue with the Union a filing of a grievanceon the matter. Moreover, whatever may be concluded as toAsher's initial protected concerted action in view of anexpressed disinclination to make her complaint public or filea grievance, this record makes it perfectly clear that,immediately following registering an initial complaint withKrahel, Asher neither felt her complaint had been satisfacto-rily recognized or acknowledged nor felt more secure in herown person because of her registered complaint since,contrary to her initial intention, she immediately publicizedher complaint to fellow employees, received their support,cases cited by Respondent and find them also not to warrant any differentresult on the facts found herein." Cf. Rodl'catv Express. Inc.. 217 NLRB 278, 279 (1975). enfd. 532 F.2d751 (4th Cir 1976): Ilnrerlro Contrator. Inc.. 157 NLRB 1295 (1966). clfd388 F.2d 495 (2d Cir. 1967). Esenlitally. effort at implementatiotl of anagreefnlet i huit n1 extenion of the cocerted actisity which gave ric to theagreement. Mrln RBnncV. et at d/h/a Butnev Bnr. Construction Company.,119 NLRB 1516. 1519 (1962) Sec ako Drein & Arunp Manufaclturng. Inc..221 NIRI 3019. 314 ( 1975)347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand initiated an unsuccessful effort then to contact theUnion to immediately reflect the latter's awarenesss of theincident as well for her own protection, all prior to herconversation with Jordan and thus prior to their visit to theforemen's office. In my view, there is no question thatJordan and Asher thereafter acted in concert for employeemutual aid and protection in again registering Asher'scomplaint with supervision, and that this time their jointaction did so in a more attention getting way than Asher hadbeen able to accomplish previously by herself. I am con-vinced and find that these employees were engaged inprotected concerted activity at that time."I have earliernoted Sanders' testimony was that from the start he hadviewed, and he accordingly treated, Asher's incident withLewis and Jordan's incident with Lewis separately. Ofcourse, the two are related. Further, the probationary statusof Jordan is not a distinguishable feature of their concertedactivity, although Jordan was a probationary employee andAsher was not, but rather a regular employee and member ofthe Union. Jordan occupied protected status in any suchconcerted action, for the law is clear that there is no licenseunder Federal law for an employer to interfere with or todiscriminate against probationary employees for an exerciseof the protected employee rights contained in Section 7 ofthe Act. Georgia Pacific Corporation, 204 NLRB 47, 54(1973); Seven-Up Bottling Co. of Detroit, Division of BeverageManagement, Inc., 223 NLRB 911 (1976). Nor may employ-ees be discharged for engaging in concerted action inregistering a complaint or grievance on a management actionfavoring an employee but at variance with policy thenapplicable to all other employees. R & S Steel Corp., 222NLRB 69, fn.3 (1976). It would seem the same rationalewould find application to circumstances where a manage-ment action is taken against an employee contrary to policyapplicable to all employees and which is subsequently madethe subject of a concerted complaint or grievance."2Respondent's other arguments in support of its contentionthat Jordan and Asher were not engaged in protectedconcerted activity are also inefficacious. They appear to stemin the main from misconceptions as to the materiality of themethod and manner in which Jordan and Asher participatedin protected concerted activity, the wisdom of the employeesin so acting, and confusion over the potential immaterialeffect of what may be personal motivations of employees forengaging in concerted activity, e.g., familial relationship, incontrast with the actual material purpose or object of theconcerted activity in which they engage, which determineswhether the concerted activity is a protected one. Thus, theapplication of Section 7 does not depend upon the manner ormethod by which employees choose to press their dispute," The General Counsel has also argued that these employees had the rightunder Sec. 9(a) to present their grievances alone, but the General Counseldoes not then further explicate any specific theory of 8(a)(l) consequentunlawful discharge based on the exercise of Sec. 7 rights. Presumably, such atheory would encompass of necessity some Sec. 7 right interference, aseemingly alternative right to refrain from union activity in a certain matter,as in the instant circumstances, and proceed with complaint or grievanceunder Sec. 9(a). The argument would appear to have some surface allure as athreatened loss of such access has itself been held to be a violation of Sec.g(a)(1), although the threat was advanced in context for employee engagementin union activity. Sacramento Clinical Laboratory. Inc., 242 NLRB 944 (1979).However, I need not reach or resolve such issue herein since, as found above, Ibut rather the nature of the matter they are protesting.Puerto Rico Food Products Corp., Tradewinds Food, Inc.,and Island Can Corp., 242 NLRB 899 (1979). Employeesengage in protected concerted and union activity for all sortsof reasons. in that connection the General Counsel correctlyobserves even more fundamentally that the reasonableness ofJordan's actions in concert with Asher in seeking anddirectly confronting Foreman Lewis in order to assure thatcertain conduct allegedly engaged in by Lewis would notreoccur, or the evaluation that their action may have beenunwise, unnecessary, or ineffectually approached and carriedout, does not remove its protected nature. See N.L.R.B. v.Washington Aluminum Co., Inc., 370 U.S. 9 (1962);N.L.R.B. v. MacKay Radio & Telegraph Co., 304 U.S. 333,344-345 (1938); cf. C. & I. Air Conditioning, Inc., supra.Thus, considerations of the lack of any real need for theimmediacy of their action, asserted lack of a professionalrepresentative approach, failure to subsequently involve theUnion, or even failure to continue in their activities thatevening all bespeak of the method and manner in whichJordan and Asher acted and do not speak to the nature orobject of their joint action which so clearly is discerned to beaction undertaken with the purpose to effect nonreoccur-rence of the undesired working condition such as hadallegedly been visited upon Asher earlier that evening.Consequently, whether there was another steward on thethird shift somewhere in the plant that Asher and Jordanmight have approached may be regrettable, but it is alsoimmaterial. I further reject any argument, implied orotherwise, that Asher and Jordan would have to await atleast one reoccurence or the occasion of a second suchincident involving another employee to establish it was notof an isolated nature or expressly relate at the time that theireffort was being undertaken on behalf of all others whomight become similarly situated before being able to insist onAsher's right to certain established working conditions andto engage in such protected concerted activity to protest thefirst such violation and in concert seek to prevent a secondinstance. Nor does Section 7 preclude an employee fromacting in concert and on behalf of another employee whomay be initially directly benefited. Aro, Inc., 227 NLRB 243,244 (1976); King Soopers, Inc., 222 NLRB 1011 (1976).Finally, I am also convinced that Jordan did not in any wayseek to establish himself as a minority bargaining representa-tive on this matter or for other matters or seek to precludeunion involvement thereon, but rather inartfully sought toeffect, through direct confrontation of the supervisor, animmediate assurance that there would be no reoccurrence ofthe undesired working condition. In my view, the facts andholding of Emporium Capwell Co. v. Western Additionam convinced and conclude and find that Jordan and Asher were at this timeengaged in protected concerted activity otherwise." Thus, I also need not reach or consider whether the Employer'semployment regulations 6 and 12 would also find contractual grievanceapplication under the contract's local working conditions provisions, sec. 2.par. 8, or were a matter outside the contract. A management workingcondition action against Asher, simultaneously (arguably) at variance withRespondent's published employment regulations applicable to all employeeswould thus appear in any event to be claimable grounds for employees Jordanand Asher's bringing such a protected complaint or grievance within themeaning of R & S Steel Corp.. supra.348 BLAW-KNOX FOUNDRY & MILL MACHINERYCommunity Organization, et al, 420 U.S. 50 (1975), are thuswholly inapposite to the situation herein depicted.Respondent's alternative argument is also readily seen tobe without merit as animus is not an essential or criticalelement in support of an 8(a)() discharge complaintallegation where it is established that the conduct for whichthe employee is discharged clearly and operatively involves aprotected concerted activity. Burnup & Sims, Inc., 379 U.S.21, 23 (1964).There thus remains but to consider whether Jordan, inengaging in the aforesaid protected concerted activity, alsoengaged in conduct which was so excessive, abusive, andpersonally threatening that Jordan removed himself fromthe protection of Section 7 of the Act. To begin with, I haveearlier found that Jordan did not engage in cursing andmultiple threats for reasons earlier noted. What is presentlyundertermined and now to be resolved is whether Jordan onany occasion in the office that evening threatened to killForeman Lewis as Respondent's witnesses Lewis, Krahel,and Gribben assert but as Jordan and Asher have denied.The General Counsel contends that Jordan and Asherwere forthright and unwavering in their testimony, and thattheir denials that Jordan threatened to kill Lewis should bebelieved because their testimony contains no inconsistencies,while the testimony of Respondent's witnesses on thesematters contains much inconsistency in the record, as well asregular and substantial deviations from earlier testimonygiven in affidavits, or statements. Respondent contracon-tends that it has presented a sound, reasonable, andnondiscriminatory reason for the discharge of Jordan, thatthe General Counsel has only nitpicked with other testimonyand affidavits of Respondent's witnesses, and that theircorroborative testimony on the substantive matter of thethreat to kill should be credited rather than the self-servingtestimony of two persons, related by blood, who hold anintense personal interest in the outcome of the case.The General Counsel has alternatively contended that,even if Respondent's witnesses were to be credited, under theprovocative circumstances evidenced in this case Jordan'sthreat to kill Lewis would not remove his activities from theAct's protection. The General Counsel would rely on Dreis& Krump Manufacturing, Inc., 221 NLRB 309, 315, andcases cited therein. However, Respondent asserts thatevaluation by the Board has been otherwise once a clearthreat of violence to an Employer has been established.Respondent relies on Berns Wholesale Sporting Goods Co.,188 NLRB 373 (1971), a case in which the Board concludedthat an employer may discharge an employee who hadthreatened to break the employer's nose and who hadconceded that, at the time made, he meant it, although onlymomentarily, even though the employer knew that theemployee was a union advocate and even though the threathad occurred in the course of a grievance discussion.The General Counsel's reliance on the Dreis & KrumpManufacturing case, supra, on the basis of the holding that"offensive, vulgar, defamatory, or opprobrious" languagedoes not remove an employee's activities from the protectionof the Act would appear misplaced in application to the" The additional contention by the General Counsel that any effectuation ofthe threat was conditional on a further act of the victim is rejected as it wouldnot minimize the coercion imparted.promised threat to kill utterance. Thus, a threat to kill on itsface is readily observed to be something more than "offen-sive, vulgar, defamatory, or opprobrious" language and is tobe reasonably viewed as a threat to do physical violence justas much as a threat to break an employer's nose is as wasconsidered in Berns Wholesale Sporting Goods Co., supra. The General Counsel has also sought to raise certain fairnessarguments resting essentially on the basis that in view ofJordan's otherwise excellent work record considerationshould be given to certain "historic ramifications" of such anincident as then explaining Jordan's action and making it themore reasonably understandable, thus mitigating the inci-dent to the extent such as not to render Jordan unfit forfurther service. However, it seems to me that such conten-tion, in the circumstances of this case, must fail. Thecontention appears to call for an impermissible directjudgmental review of the incident wholly apart from casecircumstances where it may be demonstrably shown that theforegoing would be relevant as a consideration, e.g., incontended condonation, or in illuminating a claimed pretextcircumstance, e.g., in case of alleged disparate treatment.Thus, such a consideration would appear to be one fore-closed to any evaluation anew by an administrative law judgeas the Board will not substitute its judgment for Respon-dent's business judgment in dismissing an employee. Thur-ston Motor Lines, Inc., 149 NLRB 1368 (1964). However, itwould be error to fail to recognize that utterances of suchnature do not exist in a vacuum but involve employees'exercising their rights under the Act frequently understressing and emotionally charged circumstances. For exam-ple, in a strike situation the Board has differentiated betweenthose cases "in which employees have arguably exceeded thebounds of lawful conduct during a strike in a 'moment ofanimal exuberance' from those cases in which the miscon-duct is so flagrant or egregious as to require subordination ofthe employee's protected rights in order to vindicate thebroader interests of society as a whole." W. C. McQuaide,Inc., 220 NLRB 593 (1975). The Section 13 and Section 7right of concerted activity must be useable in such stressfilled and emotionally charged events without undue stric-ture for "every act of impropriety" on the one hand, butwith loss of the Act's provided protection for "serious acts ofmisconduct." The matter is one of where the balance is to bestruck. Thus, the Board has concluded protection should notbe withheld in certain instances in which strikers, thoughthey verbally abused or threatened replacements with acts ofviolence, did so in a manner unaccompanied by any physicalacts or gestures that would provide added emphasis ormeaning to their words sufficient to warrant finding thatthey should not be reinstated to their jobs at the strike'sconclusion, but denied such protection to employees who byphysical acts and battery gave their threats a sense of"immediacy and credence" which went beyond the normalgive-and-take of a labor dispute and extended into the areaof unprotected misconduct. Id. at 594. The Board hasapproved protection continuance to an employee similarlyengaged in protected Sections 7 and 13 activity where theemployee had told three job applicants, in the presence of 50349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers, not to go through the gate if they valued their livesin Associated Grocers of New England, 227 NLRB 1200,1203, 1207 (1977). The language used there was essentiallythe same as is allegedly involved herein. In view of theprovocations of the alleged Asher-Lewis incident, andparticularly if given as well the provocation of the foreman'spreceding remark, I can see no real difference for theexuberant striker in the sense of the likelihood therebyeffected was a similarly emotionally charged situation inwhich the Section 7 right was being exercised. There, ashere, it was recognized as a close case; here, as there, itwould seem that the Act's protection should not bewithheld. I would have no hesitation in concluding for acontinuance of the protection of the Act in application to theversions of Jordan and Asher were such to be credited.Though in a sense somewhat anticlimatic after full reflectionon the above evidence, I am wholly convinced that there isno warrant to credit Respondent's witnesses over Jordan andAsher on this critical matter, but rather much reason tocredit, and I do credit, Jordan and Asher. Since suchcredibility determination in effect resolves the entire case,some further statement of reflections on the reasons forcrediting Jordan and Asher would appear warranted.This case has involved much substantial contradictorytestimony between the General Counsel's and Respondent'switnesses, principally as bearing upon the facts surroundingtwo areas of whether Jordan ever actually threatened to killLewis and whether Jordan left his work area on his own timebefore the start of his shift or thereafter on Respondent'stime contrary to Respondent's employment regulations andprior supervisory instruction. I have already found thatJordan did not engage in this activity on company time butrather on his own time, crediting the testimony of Jordansupported by Asher and by Foreman Krahel, and in doingso have discounted substantial portions of the testimony ofLewis and Gribben to the contrary." In reaching that factualdetermination I have had occasion to note that other gravemisgivings arose as to the accuracy of certain eventsdescribed in Gribben's report (in evidence) in that respect,particularly in view of Gribben's assertion that such wasrecorded that very evening. This is so since such writtenreport recites details as to the timing of Jordan's visit beingon Respondent's time which are wholly at odds not onlywith Jordan's testimony and Asher's testimony but also withthat of Krahel. The discrepancies are major enough towarrant conclusion that the document's recitals in thoserespects are untrustworthy, and Gribben's testimony inconnection therewith, it follows, must be regarded as alsounreliable. I thus find myself wholly unpersuaded by suchdocument considered as independent evidence of the eventsdescribed therein. With regard to alleged utterances byJordan of threats to kill generally, I have also alreadydiscredited Foreman Lewis in his expanded assertions thatthere were multiple such threats and other similar threats ofviolence uttered by Jordan in the office, Lewis havingdeparted from a prior statement in this regards and havingnot been corroborated in such particulars by Krahel, whowas present for the entire conversation. Krahel has rather" I would note in passing that such would appear not to be a conclusivefinding to establish the merit of General Counsel's case. KBM Electronics,Inc.. r/a Carsounds. 218 NLRB 1352, 1359 (1975).related that the alleged threatening had not actually starteduntil Gribben arrived, and both Krahel and Gribben thenrecalled contrary to Lewis, that there was but one threatmade in the office. Similarly, I have found record need todiscredit Lewis as to alleged cursing by Jordan, deniedconvincingly by Jordan and Asher. Though I have noted inthis respect there was some general and conclusionarysupport from Krahel, such was itself wholly unconvincing inview of Krahel's total inability to remember even the firstspecific detail of such alleged cursing. But in the finalanalysis it is the total scope of the testimony of Respondent'sown witnesses, replete with inconsistencies and vagaries,which do in Respondent's basic contention. Cf., Bunny Bros.Construction Corp., supra. Though numerous, I have essen-tially set forth sufficient instances earlier and noted the sameessentially in context. They need not be repeated at thisjuncture. To such I would only add the additional credibilityobservation that, when one or more foremen in theirtestimony, not only break ranks on the underlying dispbtedfacts, as they have significantly done herein, but on asignificant number of occasions in doing so support theGeneral Counsel's witnesses on certain key factual matters,the way is even the more eloquently pointed out for theproper resolution of the credibility conflict of those matterswhere in conflict with the General Counsel's witnesses,particularly where the latter witnesses on the same record, asthe General Counsel has accurately pointed out, have beenconsistent, forthright, prompt, and candid in their testimo-ny, including while testifying in certain areas which were notconducive to the advancement of their own position.Additionally, there was nothing in the demeanor of Jordanand Asher which would in the slightest way call for theirbeing discredited on any material issue herein. It is unques-tioned that Jordan was an exceptional worker. To this mustbe added that he gave the appearance of being a believablewitness and related a cohesive account. In contrast, Krahelin certain areas of his testimony gave the appearance ofevasiveness, Lewis was totally unconvincing in his will-ingness to testify to other unsupported threats, and Gribbenwas at best shown demonstrably unreliable in his recollec-tion of certain events of that evening. I thus also believedJordan when he said that he did not threaten to kill Lewis,and I believed him also when he said that Gribben found thecontrol he exercised under all these circumstances remark-able and expressed that very fact.It follows and I find that, since Jordan's discharge 2 weekslater unquestionably was for his actions on August 17, whichdid not include a threat to kill Foreman Lewis, Jordan wasdischarged at that time for engaging in protected concertedactivity and the discharge was thus in violation of Section8(a)(1). Burnup & Sims, supra. On the basis of the entirerecord, including the evidence that there have been instancesof vacillating and puffing of reasons advanced for thedischarge and retractions of the same, coupled with thefailure of Respondent to obtain Jordan's version during the2-week period which Respondent unconvincingly wouldseek to explain was used for careful consideration of theissue of his discharge, and the 2-week delay itself where350 BLAW-KNOX FOUNDRY & MILL MACHINERYmajor representatives of management were already aware ofthe full facts. I am wholly convinced that Jordan wassubsequently discharged on August 31 with but few days lefton his probationary status because Respondent at that timedecided it did not wish to continue him in its employ,believing that, if Jordan was this militant in defendingemployees' working conditions while a probationary em-ployee, in their experience, it could be reasonably anticipatedthat he would become even more so after he finished hisprobationary status and joined the Union. For all of theabove reasons I conclude and find that Respondent dis-charged its employee Larry Jordan, while he was still aprobationary employee, for engaging in protected concertedactivity in violation of Section 8(a)(1) of the Act.:'CONCUSIONS OF LAW1. Blaw-Knox Foundry & Mill Machinery Inc., WheelingWorks Division, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. By discharging probationary employee Larry Jordan onAugust 31, 1977, for engaging in protected concertedactivity in presenting a complaint to management and inseeking to implement the terms and conditions of employ-ment contained in a collective-bargaining agreement forpurpose of the mutual aid and protection of employees, theEmployer has engaged in unfair labor practices within themeaning of Section 8(a)(1) and Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Respon-dent to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.I have found that Respondent discharged probationaryemployee Larry Jordan in violation of Section 8(a)(1) of theAct. I find it necessary to order it to offer Larry Jordanimmediate and full reinstatement to his former position or,in the event his former position no longer exists, to asubstantially equivalent one, without prejudice to his seniori-ty or other rights and privileges, and to make said employeewhole for any loss of pay or other employment benefits hemay have suffered as a result of said unlawful discharge.Backpay shall be computed in accordance with F. WWoolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).2? Contrary to theurging of the General Counsel, I find that a broad order isnot warranted in this case as the Respondent has notdemonstrated a proclivity to violate the Act, nor engaged in'' Accordingly, Respondent's motion to dismiss the complaint is denied.:~ See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.such egregious or widespread misconduct as to demonstratea general disregard for employees' fundamental statutoryrights. Hickmott Foods. Inc.. 242 NLRB 1357 (1979).Accordingly, Respondent will be ordered to cease and desistfrom "in any like or related manner" infringing upon therights guaranteed to its employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER:'The Respondent, Blaw-Knox Foundry & Mill Machinery,Inc., Wheeling, West Virginia, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discharging or in any like or related manner discrimi-nating against probationary employees for engaging inprotected concerted activity in presenting a complaint tomanagement and in seeking to implement the terms andconditions of employment contained in a collective-bargain-ing agreement for the purpose of mutual aid and protectionof employees.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights protected by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Larry Jordan immediate and full reinstatementto his former position or, in'the event his former position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered because of the discrimination against him in themanner set forth in the section herein entitled "TheRemedy."(b) Preserve and upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of thisrecommended Order.(c) Post at its place of business in Wheeling, WestVirginia, copies of the attached notice marked "Appen-dix."" Copies of said notice, on forms provided by theRegional Director for Region 6, after being duly signed byRespondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-:' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.352